      Case 5:17-cv-06037-BLF Document 152 Filed 04/16/19 Page 1 of 3



 1   ERIC W. BUETHER (pro hac vice admitted)            CHRISTIAN, SMITH & JEWELL, LLP
     CHRISTOPHER M. JOE (pro hac vice admitted)         JAMES W. CHRISTIAN
 2   KENNETH P. KULA (pro hac vice admitted)            (pro hac vice admitted)
     BLAKE W. BUETHER (pro hac vice admitted)           2302 Fannin, Suite 500
 3   BUETHER JOE & CARPENTER, LLC                       Houston, Texas 77002
     1700 Pacific, Suite 4750, Dallas, TX 75201         Telephone:     (713) 659-7617
 4   Telephone:     (214) 466-1270                      Facsimile:     (713) 659-7641
     Facsimile:     (214) 635-1842                      Email:         JChristian@CSJ-Law.com
 5   Email:         Eric.Buether@BJCIPLaw.com
                    Chris.Joe@BJCIPLaw.com              Attorneys for Plaintiffs
 6                  Ken.Kula@BJCIPLaw.com               ELI ATTIA & ELI ATTIA ARCHITECT
                    Blake.Buether@BJCIPLaw.com          PC
 7
     Attorneys for Plaintiffs                           Professor G. Robert Blakey Emeritus*
 8   ELI ATTIA & ELI ATTIA ARCHITECT PC                 (pro hac vice admitted)
                                                        Notre Dame Law School
 9   JAMIE L. DUPREE (158105)                           7002 East San Miguel Avenue
     FUTTERMAN DUPREE DODD CROLEY MAIER LLP             Paradise Valley, AZ 85325
10   180 Sansome Street, 17th Floor                     Telephone:     (574) 514-8220
     San Francisco, California 94104                    Of Counsel, *For identification purposes
11   Telephone:    (415) 399-3840                       only
     Facsimile:    (415) 399-3838
12   Email:        jdupree@fddcm.com

13   Local Counsel for Plaintiffs
     ELI ATTIA AND ELI ATTIA ARCHITECT PC
14

15                            UNITED STATES DISTRICT COURT

16                         NORTHERN DISTRICT OF CALIFORNIA

17                                     SAN JOSE DIVISION

18   ELI ATTIA AND ELI ATTIA                      Case No. 5:17-cv-06037-BLF
     ARCHITECT PC,
19
                       Plaintiffs,
20
          v.                                      NOTICE OF APPEAL
21
     GOOGLE LLC, FLUX FACTORY, INC.,               (Removed from the Superior Court of the County
22   LARRY PAGE, SERGEY BRIN,                     of Santa Clara, California, Case No. 2014-1-cv-
     SEBASTIAN THRUN, ERIC “ASTRO”                274103)
23   TELLER, MICHELLE KAUFMANN,
     JENNIFER CARLILE, AUGUSTO                    State Action Filed: December 5, 2014
24   ROMAN, NICHOLAS CHIM, AND DOES
     1-100,
25                   Defendants.

26
     AND RELATED COUNTERCLAIMS.
27

28


                                NOTICE OF APPEAL– CASE NO. 5:17-CV-06037-BLF
       Case 5:17-cv-06037-BLF Document 152 Filed 04/16/19 Page 2 of 3



 1          NOTICE IS HEREBY GIVEN that Plaintiffs ELI ATTIA and ELI ATTIA ARCHITECT
 2   PC appeal to the United States Court of Appeals for the Ninth Circuit from this Court’s March 19,
 3
     2019 Order Granting Motion to Dismiss Federal Claims With Prejudice; Declining to Exercise
 4
     Supplemental Jurisdiction; Remanding Action (ECF No. 150). Specifically, Plaintiffs appeal the
 5
     March 19, 2019 Order granting Defendants’ motion to dismiss Plaintiffs’ federal claims with
 6

 7   prejudice. A true and correct copy of the March 19, 2019 Order is attached hereto as Exhibit A.

 8   Further, pursuant to Circuit Rule 3-2, a Representation Statement is attached hereto as Exhibit B.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         1
                                    NOTICE OF APPEAL – CASE NO. 5:17-CV-06037-BLF
      Case 5:17-cv-06037-BLF Document 152 Filed 04/16/19 Page 3 of 3



 1   Dated: April 16, 2019                  BUETHER JOE & CARPENTER, LLC
 2

 3                                          /s/ Eric W. Buether
                                            Eric W. Buether (pro hac vice admitted)
 4                                          Christopher M. Joe (pro hac vice admitted)
                                            Kenneth P. Kula (pro hac vice admitted)
 5                                          Blake W. Buether (pro hac vice admitted)
                                            1700 Pacific Avenue, Suite 4750
 6                                          Dallas, TX 75201
 7                                          (214) 466-1274
                                            (214) 635-2992 – Fax
 8

 9                                          Jamie L. Dupree (#158105)
                                            FUTTERMAN DUPREE DODD CROLEY MAIER LLP
10                                          601 Montgomery Street, Suite 333
                                            San Francisco, California 94111
11
                                            (415) 399-3840
12                                          (415) 399-3838 – Fax

13
                                            James W. Christian (pro hac vice admitted)
14                                          CHRISTIAN, SMITH & JEWELL, LLP
                                            2302 Fannin, Suite 500
15                                          Houston, Texas 77002
                                            Telephone: (713) 659-7617
16                                          Facsimile: (713) 659-7641

17
                                            Professor G. Robert Blakey Emeritus*
18                                          (pro hac vice admitted)
                                            Notre Dame Law School
19                                          7002 East San Miguel Avenue
                                            Paradise Valley, AZ 85325
20                                          Telephone: (574) 514-8220
                                            Of Counsel, *For identification purposes only
21
                                            Attorneys for Plaintiffs
22                                          Eli Attia and Eli Attia Architect PC
23

24

25

26

27

28

                                                  2
                             NOTICE OF APPEAL – CASE NO. 5:17-CV-06037-BLF
